DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.
Claims 1-11 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20, in the reply filed on 04/30/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (US 2019/0176414 A1) in view of Berthold (DE 10/2006/031432 A1; machine translation).
Regarding claims 12 and 13-16,
Kendall teaches an uncured structural assembly (such as items 602, 617, and 609), as the assembly may be cured before or after placing a plurality of segments of radius filler, comprising a (Kendall: abstract; par. 0096; Figs.1-6). The uncured structural assembly comprises a plurality of radius filler segments (such as items 512 and 508 in Fig. 5) configured to be inserted into the radius cavity (such as items 612 and 616) which extends along a length of a composite base member (such as item 602) (Kendall: par. 0038, 0085, 0101, 0104, 0107, 0109, 0115-0123, 0148; Figs. 1-6). The plurality of radius filler segments each have opposing segment ends which are homogenous as they are the same size and shape and are joined at a joint (Kendall: par. 0101-0115; Figs. 5 and 6).
Kendall is silent towards the radius filler segments being formed of a thermoplastic material, wherein the thermoplastic material having a temperature at which the segment ends of the end-to-end pairs of the plurality of radius filler segments fuse together and is also silent towards the base member cure temperature being at least as high as the temperature at which the segment ends of the radius filler segments fuse together, such as the materials required by claims 15 and 16. However, Kendall does teach the structural assembly is cured once the radius filler is put into the gaps of the composite base member (Kendall: par. 0096 and 0101-0115). 
Berthold teaches a fiber composite profile for use in aerospace and vehicle applications (Berthold: abstract; par. 0017). The fiber composite profile comprises a thermosetting fiber composite laminate (items 3 and 4, corresponds to a composite base member) and a core area 5 and 6, corresponds to a radius filler) enclosed by composite laminate which extends along an axis of the fiber composite (Berthold: par. 0012-0013). Thermosetting fiber composite may be composed of a carbon fiber reinforced in a thermosetting epoxy resin and the core may be formed from a thermoplastic such as polyetherimide (a copolymeric material) to provide for improved adhesion between the composite upon curing (Berthold: par. 0017-0020 and 0026). The resulting materials when implemented as the materials for the radius filler and the composite base member of Kendall, would be expected to result in having a cure temperature being at least as high as the temperature at which the segment ends fuse together as they may be co-cured and adhere together as taught by Berthold.
Kendall and Berthold are in the corresponding field of composite laminates comprising radius fillers for use in aerospace or vehicular applications. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the materials of Berthold as the radius filler and the composite base member in Kendall to provide improved adhesion between the components upon curing.
Regarding claims 13 and 14,
Kendall and Berthold teach the uncured structural assembly required by claim 12. Kendall further teaches the joints of the segment ends may also take any desirable form such as lap joint, scarf joint, step lap joints, or other desirable joints (interlocking features configured to interlock end-to-end pairs of the plurality of radius filler segments) (Kendall: par. 0046). The plurality of radius filler segment ends form joints (tabs) that are fully capable of being broken and separated upon the right conditions as they are formed of the claimed materials and “interlocking” structures as noted above (Kendall: par. 0045-0046, 0104, 0164-0168, ). Thus, the limitation requiring the segments are “removably interconnected by breakaway tabs prior to 
Regarding claims 17-20,
Kendall teaches a composite structure (such as items 602, 617, and 609) wherein the structure may be cured (Kendall: abstract; par. 0095-0096, 0123, and 0180; Figs.1-6). The composite structure may comprises a radius filler segment (such as items 610 and 614 in Fig. 6) which is depicted as homogenous and configured to be inserted into the radius cavity (such as items 612 and 616) which extends continuously along a length of a composite base member (such as item 602) (Kendall: par. 0038, 0085, 0101, 0104, 0107, 0109, 0115-0123, 0148; Figs. 1-6). 
Kendall is silent towards the radius filler segments being formed of a thermoplastic material having either a Young’s modulus that is less than the Young’s modulus of the composite base member or a percent elongation at failure that is greater than the percent elongation at failure of the composite base member, such as the materials required by claims 19 and 20. 
Berthold teaches a fiber composite profile for use in aerospace and vehicle applications (Berthold: abstract; par. 0017). The fiber composite profile comprises a thermosetting fiber composite laminate (items 3 and 4, corresponds to a composite base member) and a core area (items 5 and 6, corresponds to a radius filler) enclosed by composite laminate which extends along an axis of the fiber composite (Berthold: par. 0012-0013). Thermosetting fiber composite may be composed of a carbon fiber reinforced in a thermosetting epoxy resin and the core may be formed from a thermoplastic such as polyetherimide (a copolymeric material) to provide for improved adhesion between the composite upon curing (Berthold: par. 0017-0020 and 0026
Kendall and Berthold are in the corresponding field of composite laminates comprising radius fillers for use in aerospace or vehicular applications. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the materials of Berthold as the radius filler and the composite base member in Kendall to provide improved adhesion (i.e. fused) between the components upon curing.
The resulting materials when implemented as the materials for the radius filler and the composite base member of Kendall, would be expected to exhibit the same properties such as the radius filler element having the Young’s modulus relationship and/or the percent elongation at failure in comparison to the composite base member as required by claim 17 as they are formed of the claimed materials.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783